Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Groethe (Reg. No. 45694) on 10 Sep 2021.
The application has been amended as follows: 

Claim 9 has been amended as follows:
The tangible and non-transitory computer readable medium of claim 8, wherein the one or more computer software modules are further configured to direct the one or more processors to overlay

Allowable Subject Matter
Claims 1-3, 5-10, and 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “compare the first ultrasound image features of the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images after identifying the first ultrasound image features of the current ultrasound image, wherein the first ultrasound image features comprise an ultrasound image mode and at least one anatomical structure, wherein the at least one anatomical structure is selected from the group consisting of a heart, a tissue of the heart, and a vascular structure of the heart,” as recited in the claims. In particular, Selzer et al. (US Patent No. 6979294) previously made of record discloses identifying a first resultant ultrasound image from a plurality of prior ultrasound images based on comparison of first ultrasound image features in a current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images, but Selzer et al. does not disclose at least “wherein the at least one anatomical structure is selected from the group consisting of a heart, a tissue of the heart, and a vascular structure of the heart” and “identify(ing), after identifying the first ultrasound image features of the current ultrasound image, a first resultant ultrasound image from the plurality of prior ultrasound images based on the comparison of the first ultrasound image features in the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images,” as recited in the claims. Also, Zhang et al. (US Patent Pub No. 20160121142) previously made of record discloses at least identify, after identifying the first ultrasound image features of a current ultrasound image, a first resultant ultrasound image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799